PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and Respondents’ Amended Answer.
Claimant seeks to recover $180.00 from the Department of Environmental Protection and $150.00 from the State Tax Department for an error that was made regarding Claimant’s increment tenure pay. The Department of Environmental *138Protection owes the Claimant $180.00 for the years 1987, 1988, 1989, 1990, and 1991. The State Tax Department owes the Claimant $150.00 for the years 2000, 2001, and 2002.
In its Amended Answer, the Respondent, Department of Environmental Protection, admits the validity of the claim in the amount of $180.00, and the Respondent, State Tax Department, admits the validity of the claim in the amount of $150.00. The Respondents further find that the amount claimed is fair and reasonable.
It is the opinion of the Court of Claims that the Claimant should be awarded $ 180.00 owed by the Department of Environmental Protection and $ 150.00 owed by the State Tax Department.
Award of $180.00 owed by the Department of Environmental Protection.
Award of $150.00 owed by the State Tax Department.
Total award of $330.00.